Exhibit 10.6.3

 

Silicon Valley Bank

 

Amendment to Loan and Security
Agreement

 

Borrower:

 

DPAC Technologies Corp.

 

 

 

Dated as of:

 

December 3, 2004

 

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is entered into
between SILICON VALLEY BANK (“Bank”) and the borrower named above (the
“Borrower”).

 

Reference is made to the Loan and Security Agreement between them dated
August 30, 2002, as amended from time to time (the “Loan Agreement”). 
Capitalized terms used but not defined in this Amendment, shall have the
meanings set forth in the Loan Agreement.

 

Borrower and Bank desire to modify the terms of the Loan Agreement and the
parties agree to do so as follows:

 

1.             Revised Definition.  It is hereby agreed that the defined term
“Revolving Maturity Date” shall be deemed modified as follows:

 

“Revolving Maturity Date” is June 3, 2005.

 

2.             Fee.  Borrower shall pay to Bank a facility fee in connection
herewith in the amount of $3,700, which shall be in addition to interest and to
all other amounts payable under the Loan Agreement, and which shall not be
refundable.

 

3.             Conditions to Effectiveness.  The following shall be conditions
precedent to the effectiveness of this Agreement:

 

3.1           Executed Counterparts.  Borrower shall deliver to Bank fully
executed and authorized counterparts of this Amendment.

 

3.2           Payment of Fee.  Borrower shall pay to Bank the fee referred to in
Section 2 above, if applicable.

 

4.             Representations True.  Borrower represents and warrants to Bank
that all representations and warranties in the Loan Agreement, as amended
hereby, are true and correct.

 

5.             General Provisions.  The amendments and modifications set forth
in this Agreement shall be deemed effective as of the date hereof when all
conditions to effectiveness have been satisfied, as Bank has determined.  This
Amendment, the Loan Agreement, any prior written amendments to the Loan
Agreement signed by Bank and the Borrower, and the other written documents and
agreements between Bank and the Borrower set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof.  Except
as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Bank and the Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed.  This Agreement may be executed in any number of counterparts, which
when taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Borrower:

 

Bank:

 

 

 

 

 

DPAC TECHNOLOGIES CORP.

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

By

 

 

 

By

 

 

 

Title

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------